Judge Robertson
delivered the opinion of the Court.-
We have detected no error in the calcalation of credits by the circuit court. We would not feel authorised to reverse the decree for not perpetuting the entire injunction, or tor not perpetuating a larger sum. But as the injunction was perpetuated for more than had been credited on the.execution, the court ought not to have decreed costs against the complainants below.
Nor was it proper to decree 10 per cent damages in gross, without ascertaining and decreeing the amount of those damages.
The decree itself, should shew the precise amount, It should not be left to the clerk to make the calculation. Such irregularities in the practice of some of the circuit courts should be corrected.
Decree reversed, and cause remanded for a decree to be entered conformable to this opinion.
Each party must pay their own costs in this court.,
Upon a re-consideration, we areinclined to think, that as the creditor when he received commonwealth’s paper, gave a receipt for the nominal amount for dollars, and as the case is a hard one against the plaintiffs, the payments ought to be considered as so much specie in discharge of an equal amount of the debt.
But as it is admitted that no part of Smith’s interest has been paid, none of that should be enjoined.
Wherefore, the former opinion must be modified and the cause remanded for a perpetuation of the injunction for all except Smith’s interest.